Sub-Item 77I, 77Q1(a) and 77Q1(d) Terms of new or amended securities BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. (the "Registrant") BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund") At the meeting held on February 28, 2017, the Board of Directors of the Registrant approved the creation of Class T shares, a description of which appears in the documents incorporated by reference below: 1. The disclosure in the Fund's Class T Prospectus and the disclosure in the Fund's Statement of Additional Information are incorporated by reference to Post-Effective Amendment No. 7 to the Registrant's Registration
